Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered. Applicant has argued that the rejection of the last Office Action seems to be equating the area corresponding to each organic layer to different cell regions.  This argument is respectfully found to be not persuasive because the claim language prior to the present amendment  does not exclude the indicating of the first and second cell regions according to the rejection of claim 1 in the last Office Action.  Applicant has amended the claims to include “separating the first cell region and the second cell region from each other to form first and second display panels, respectively”.  Applicant’s other arguments are based upon Applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 7-9,  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2018/0248153 A1) in view of Baker et al (US 2015/0298153 A1)(“Baker”) and of (Wu et al (US 2021/0028266 A1)(“Wu”).
Cui discloses a method including
Preparing a substrate have first and second cell regions, as Ciu discloses active and nonactive areas (para. 0017) and gap areas (para. 0017), and pixel and subpixel areas (para. 0036-0038) which is a disclosure of cell regions
Having a first and a second target region, as Cui discloses the areas are targets for printing of layers (para. 0035-0038 and 0042-0043)
Providing encapsulation material on a first and second printing region in the first target and the second target region to form first and second encapsulation layer(TFE , thin film encapsulation layer (para. 0004))
A center of the second printing region is shifted from a center of the second target region in a specific direction, as Cui discloses in Fig. 5-Fig. 9 the material 4031 and 403 of Fig. 3 which is the MOQL and is the material which is the targeted material (Abstract and para. 0051), is shifted from the second target region, according to the different arrangements in Fig. 5-Fig. 9.  Cui also discloses that a group of pixels or subpixels may be considered to be a group with a gap surrounding the group (para. 0043).
               Cui also discloses the material of the encapsulation organic layers may include polycarbonate or polystyrene or other polymer (para. 0040) and the inorganic material may include silicon oxide or nitride or aluminum or titanium oxide (para. 0040).
                    Cui does not explicitly state a monomer.    Cui is silent with respect to separating the first cell region and the second cell region from each other to form first and second display panels, respectively.
                       Baker, in the same field of endeavor of printing layers on display devices (Abstract), discloses that the liquid droplets may be monomers (para. 0059) .
                   Wu, in the same field of endeavor of light emitting layers for display devices (Abstract), discloses wafer level formation of OLED (para. 0036 and 0013 and 0032)  and including dicing (para. 0049) by a rotating blade or by laser beam (para. 0049), the benefits of which include size reduction and high resolution (para. 0002).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of monomer as disclosed by Baker with the method disclosed by Cui because Baker discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Wu with the method and device disclosed by Cui in view of Baker in order to obtain the benefits disclosed by Wu as stated above.
                       Baker, in the same field of endeavor of printing layers on display devices (Abstract), discloses that the liquid droplets may be monomers (para. 0059).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Wu with the method and device disclosed by Cui in view of Baker in order to obtain the benefits disclosed by Wu as stated above.
              Re claim 2: The combination of Cui and Baker and Wu  discloses correction by printing of an entire region of the second printing region overlapped with the second target region and the center of the second printing region is shifted from the center of the second target region toward the center of the substrate, as Baker discloses in Fig. 1F of different printing areas having different corrections by shifting the printing target, including the correction of the target area toward the center of the substrate (para 0081), as can be seen in Fig. 1F, the shifting of some of the panels such as panel 107” is needed toward the center of the substrate.
           Re claim 7:  The combination of Cui and Baker and Wu discloses a second hole region in the second target region , a first non printing hole larger than the first hole region in the first printing region and a second non printing hole which is larger than the second hole region in the second printing region, as Baker discloses the grid spacing is controlled by data selecting for each nozzle the control waveforms for each nozzle (para. 0112),  and Fig. 4H, for example which shows spaces which are targeted for a particular layer are marked (para. 0101( and areas which are spaces and are not marked,  which is a disclosure of a second hole region in the second target region , a first non printing hole larger than the first hole region in the first printing region and a second non printing hole which is larger than the second hole region in the second printing region.
                   Re claim 8:  The combination of Cui and Baker and Wu discloses a position of the first non printing hole relative to the first printing region is a same as that of the second nonprinting hole relative to the second printing region, as Baker discloses  in Fig. 4H the spacing between the marked areas relative to each other and of the unmarked areas relative to each other and of the neighboring marked and unmarked  areas relative to each other  are the same, which is a disclosure of a position of the first non printing hole relative to the first printing region is a same as that of the second nonprinting hole relative to the second printing region.
                Re claim 9:  The combination of Cui and Baker and Wu  discloses a printing region with a first outer border and a first inner border , the outer border has a size corresponding to that of the first non-
printing .
           Re claim 10:  The combination of Cui and Baker and Wu  discloses a position of the first non printing hole relative to the first printing region is a same as that of the second nonprinting hole relative to the second printing region, as Baker discloses  in Fig. 4H the spacing between the marked areas relative to each other and of the unmarked areas relative to each other and of the neighboring marked and unmarked  areas relative to each other  are the same, which is a disclosure of a position of the first non printing hole relative to the first printing region is a same as that of the second nonprinting hole relative to the second printing region.
              Re claim 11: The combinationof Cui and Baker and Wu discloses correction by printing of an entire region of the second printing region overlapped with the second target region and the center of the second printing region is shifted from the center of the second target region toward the center of the substrate, as Baker discloses in Fig. 1F of different printing areas having different corrections by shifting the printing target, including the correction of the target area toward the center of the substrate (para 0081), as can be seen in Fig. 1F, the shifting of some of the panels such as panel 107” is needed toward the center of the substrate.
            Re claim 12:  The combination of Cui and Baker and Wu  discloses a second hole region in the second target region , a first non printing hole larger than the first hole region in the first printing region and a second non printing hole which is larger than the second hole region in the second printing region, as Baker discloses the grid spacing is controlled by data selecting for each nozzle the control waveforms for each nozzle (para. 0112),  and Fig. 4H, for example which shows spaces which are targeted for a particular layer are marked (para. 0101( and areas which are spaces and are not marked,  which is a disclosure of a second hole region in the second target region , a first non printing hole larger than the first hole region in the first printing region and a second non printing hole which is larger than the second hole region in the second printing region.
            Re claim 13:  The combination of Cui and Baker and Wu discloses the same process is used for forming the encapsulation material in the first and the additional printing region, as The combination of Cui and Baker discloses  a second hole region in the second target region , a first non printing hole larger than the first hole region in the first printing region and a second non printing hole which is larger than the second hole region in the second printing region, as Baker discloses the grid spacing is controlled by data selecting for each nozzle the control waveforms for each nozzle (para. 0112),  and Fig. 4H, for example which shows spaces which are targeted for a particular layer are marked (para. 0101( and areas which are spaces and are not marked,  which is a disclosure of a second hole region in the second target region , a first non printing hole larger than the first hole region in the first printing region and a second non printing hole which is larger than the second hole region in the second printing region.
            Re claim 14:  The combination of Cui and Baker and Wu  discloses the encapsulation material is a monomer, as Baker discloses the encapsulation material is printed (para. 0085-0086  ) and that the material which is printed is a monomer (para. 0059).

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2018/0248153 A1) in view of Baker et al (US 2015/0298153 A1)(“Baker”) and of (Wu et al (US 2021/0028266 A1)(“Wu”)  as applied to claim 1 above, and further in view of Gunnar (WO2016/145423).
Cui in view of Baker and of Wu discloses the limitations of claim 1 as stated above.  Cui in view of Baker and of Wu is silent with respect to the recited notation for the substrate regions.
Gunnar discloses notation for a network of data for models (Abstract), such as for machine learning and calculations involving large matrices, in which vector notations for vector transformations include notation (2m+1) (Gunnar, para. 00417).
It would have been obvious to one of ordinary skill in the art to have combined the notation disclosed by Gunnar with the method disclosed by Cui in view of Baker and of Wu because Baker discloses control in which calculations are carried out in vector notation (para. 0076), and the notation used by Gunnar would simplify the matrix vector transformations and calculations as disclosed by Gunnar.
              Re claim 6: The combinationof Cui and Baker and of Wu  discloses correction by printing of an entire region of the second printing region overlapped with the second target region and the center of the second printing region is shifted from the center of the second target region toward the center of the substrate, as Baker discloses in Fig. 1F of different printing areas having different corrections by shifting the printing target, including the correction of the target area toward the center of the substrate (para 0081), as can be seen in Fig. 1F, the shifting of some of the panels such as panel 107” is needed toward the center of the substrate.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2018/0248153 A1) in view of Baker et al (US 2015/0298153 A1)(“Baker”)  and of (Wu et al (US 2021/0028266 A1)(“Wu”) and of   Gunnar (WO2016/145423) as applied to claim 3 above, and further in view of Drury et al (WO2006/059095 A1)(“Drury”).
Cui in view of Baker and of and of Wu and  Gunnar discloses the limitations of claim 3 as stated above.  Cui in view of Baker and of Wu and of  Gunnar is silent with respect to a center of the first printing region and a center of the first target on a center line in the second direction.
Drury, in the same field of endeavor of OLED and printing of droplets in the forming of OLED (                discloses placement of a droplet at the center of the direction of relative movement (page 6, lines 30-35 and page 7, lines 1-10 and Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Drury with the method disclosed by Cui in view of Baker and of Wu and of Gunnar in order to obtain the benefit of even filling disclosed by Drury (Drury, page 2, lines 19-25).
Re claim 5: The combination of Cui and Baker and of Wu and Gunnar and Drury discloses scanning the droplet nozzles in the X and the Y directions, as Cui discloses scanning in the X and Y directions .


Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 2018/0248153 A1) in view of Baker et al (US 2015/0298153 A1)(“Baker”) and of (Wu et al (US 2021/0028266 A1)(“Wu”).
Cui discloses a method including
Preparing a substrate have first and second cell regions, as Ciu discloses active and nonactive areas (para. 0017) and gap areas (para. 0017), and pixel and subpixel areas (para. 0036-0038) which is a disclosure of cell regions
Having a first and a second target region, as Cui discloses the areas are targets for printing of layers (para. 0035-0038 and 0042-0043).
Providing encapsulation material on a first and second printing region in the first target and the second target region to form first and second encapsulation layer(TFE , thin film encapsulation layer (para. 0004))
A center of the second printing region is shifted from a center of the second target region in a specific direction, as Cui discloses in Fig. 5-Fig. 9 the material 4031 and 403 of Fig. 3 which is the MOQL and is the material which is the targeted material (Abstract and para. 0051), is shifted from the second target region, according to the different arrangements in Fig. 5-Fig. 9.  Cui also discloses that a group of pixels or subpixels may be considered to be a group with a gap surrounding the group (para. 0043).
               Cui also discloses the material of the encapsulation organic layers may include polycarbonate or polystyrene or other polymer (para. 0040) and the inorganic material may include silicon oxide or nitride or aluminum or titanium oxide (para. 0040).
                    Cui discloses thin film encapsulation (TFE)  (para. 0007) and that the droplets to form the layers can .include acrylic or polycarbonate (para. 0040).
                     Cui does not explicitly state the relative first and second target positions relative to the printing positions.  Cui is silent with respect to separating the first cell region and the second cell region from each other to form first and second display panels, respectively.
                       Baker, in the same field of endeavor of printing layers on display devices (Abstract), discloses that the liquid droplets may be monomers (para. 0059) and that the droplets may be for depositing encapsulating material (para. 0085), discloses an arrangement where in a region 403 which is not marked with an x, in Fig. 4A, for example, there is not a droplet fired from a nozzle (para. 0022),  and using software to detect positions of the nozzles and shift positions of the nozzles and firing timing (para. 0097) in order to effectively overlay product position (para. 0097-0098).
                   Wu, in the same field of endeavor of light emitting layers for display devices (Abstract), discloses wafer level formation of OLED (para. 0036 and 0013 and 0032)  and including dicing (para. 0049) by a rotating blade or by laser beam (para. 0049), the benefits of which include size reduction and high resolution (para. 0002).
                    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of droplet materials in the arrangement  which includes material for encapsulant  as disclosed by Baker with the method disclosed by Cui because Baker discloses a benefit of the arrangement of droplet sources disclosed by Baker of obtaining the desired alignment (Baker, para. 0032-0033).
                 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the steps disclosed by Wu with the method and device disclosed by Cui in view of Baker in order to obtain the benefits disclosed by Wu as stated above.
             Re claim 16:  Cui discloses pixel areas 302 which include a cathode (para. 0038 and Fig. 4) are larger than the area of the organic layer 301 (Fig. 4 and para. 0038), the first and second target regions, which are the cathode regions are of equal area, which is a disclosure of   the first target region is larger than the first printing region.
          Re claim 17:  Cui discloses in Fig. 3 cathode 302 forms a first and a second hole region in a first and second target region (Fig. 3 and para. 0039), the non printing hole is larger than the printing region for the first target region as Fig. 3 shows the hole is not filled, which is a disclosure that the printing region is larger than the first hole region, and the same applies for the second target region, which in Fig. 3 is next to the first target region.
            Re claim 18:  Cui discloses a first additional printing region which has a first outer border and a first inner border, in the first target region , the first outer border having a size corresponding to the first non printing hole and the first inner border having a size smaller than that of the first non printing hole and a second additional printing region which has a second outer border and a second inner border, in the seconde  target region , the first outer border having a size corresponding to the second non printing hole and the second inner border having a size smaller than that of the second non printing hole, which are the areas described above in the rejection of claim 17 and shown in Fig. 3 and described in para. 0039.  
             Re claim 19:  The combination of Cui  and Baker  and Wu discloses printing encapsulation material on the first and second additional printing regions , as Cui discloses forming buffer layers which form the MOQL layers (Abstract) which are encapsulation layers, thin film encapsulation layers (TFE) (para. 0004 and 0007) , and  Cui discloses forming encapsulation material on the first and second additional printing regions (para. 0012).  Cui does not disclose printing.  Baker discloses printing thin encapsulation layers , as Baker discloses printing allows thin layers to be deposited with good alignment (para. 0056 and 0085 and 0089) and precisely  and fast (para. 0060).  The reasons for combining the references are the same as stated in the rejection of claim 15 above and for the reasons of the benefits disclosed by Baker.
             Re claim 20:  The combination of Cui and Baker and Wu discloses the first and second additional printing regions relative to the first and second additional target regions are the same , a position of the first additional printing region is different from that of the second additional printing region relative to the second printing region and a portion of the second additional printing region is overlapped with the second printing region, as Cui discloses the MOQL layer, which is a stack or organic and inorganic encapsulation layers (Abstract and 0007 and Fig. 3) , which is a disclosure of first and second layers being overlapped, as the organic and inorganic layer stack includes a plurality of layers, and Fig. 3 shows additional regions for forming the encapsulation layers in the portions of the openings of the cathode layer which are at two different inner and outer borders  as stated above in the rejection of claim 18.
Baker discloses printing, as Baker discloses printing allows thin layers to be deposited with good alignment (para. 0056 and 0085 and 0089) and precisely  and fast (para. 0060).  The reasons for combining the references are the same as stated in the rejection of claim 15 above and for the reasons of the benefits disclosed by Baker.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895